Citation Nr: 1028595	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 2008, 
for the grant of service connection for a low back disability.      

2.  Entitlement to service connection for shortened right leg as 
secondary to service-connected low back disability.   

3.  Entitlement to an initial rating in excess of 10 percent for 
a low back disability.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to 
December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2008, June 2008, and July 2009 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The issues of entitlement to service connection for shortened 
right leg as secondary to service-connected low back disability, 
and entitlement to an initial rating in excess of 10 percent for 
a low back disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1987, the Veteran filed his initial claim of 
entitlement to service connection for a low back disability.    

2.  By an unappealed June 1988 rating decision, the RO denied the 
Veteran's claim for service connection for a low back disability.  

3.  After the June 1988 decision, the first communication from 
the Veteran seeking to reopen a claim of service connection for a 
low back disability was received on March 5, 2008.   


CONCLUSION OF LAW

An effective date earlier than March 5, 2008, is not warranted 
for the award of service connection for a low back disability.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist a 
claimant in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCCA and its implementing regulations provide that VA will 
notify the claimant and the claimant's representative of any 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative of what portion of the evidence the 
claimant is to provide and what portion of the evidence VA will 
attempt to obtain in the claimant's behalf. They also require VA 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection had been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection has been more than substantiated, it has been proven, 
thereby rendering Section 5103(a) notice no longer required 
because the purpose that the notice is intended to service has 
been fulfilled.  Id. at 490-91.

The Board notes that the earlier effective date claim on appeal 
involves retroactive review of the documents of record prior to 
the effective date of award assigned. There are no issues of fact 
in dispute which must be resolved to decide this case. Rather, 
the case involves a review of the documents and statements of 
record to determine whether the legal standard for an earlier 
effective date has been met.  This case ultimately involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Thus, further VCAA notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of his claim.  In 
this case, the record contains all records relevant to the claim 
on appeal.  The Veteran has not alleged the existence of any 
documents which could establish an earlier effective date of 
award.  Any additional treatment records cannot provide a basis 
to grant this claim.  See 38 C.F.R. §§ 3.155, 3.157.  The issue 
in this case is not the actual onset of disease but, rather, the 
legal issue of whether an application to reopen a claim for 
service connection benefits was filed at VA after a final RO 
decision.  Accordingly, VA has no further duty to assist the 
Veteran in the development of his claim.


II.  Legal Criteria, Factual Background, and Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).

An effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2009); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (a) (2009). A claim is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs from a 
claimant may be considered an informal claim.  38 C.F.R. § 3.155 
(2009).  Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  Id.  

An informal claim need not expressly identify the benefit sought, 
or the provision which corresponds to the benefits sought, but 
rather need only evidence a "belief" that entitlement to 
benefits exists.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) (to require that veterans 
enumerate which sections they found applicable to their 
request[s] for benefits would change the [nonadversarial] 
atmosphere in which [VA] claims are adjudicated).

The Veteran seeks an effective date prior to March 5, 2008, for 
service connection for a low back disability.  He alleges that 
service connection for a low back disability should date back to 
his original October 1987 claim.

The Veteran initially filed a claim for service connection for a 
low back disability in October 1987.  The RO denied service 
connection for a low back disability in a June 1988 rating 
decision.  In a subsequent June 1988 letter, the RO advised the 
Veteran of the rating decision and advised him of his appellate 
rights with respect to the decision.  The Veteran did not submit 
a notice of disagreement, and the June 1988 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

Previous determinations that are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2009).  In the Veteran's 
substantive appeal (VA Form 9), dated in January 2010, he 
maintained that VA should not have denied his initial claim filed 
in 1987.  However, to the extent that the Veteran was alleging 
CUE in the June 1988 rating decision, the Board observes that in 
the July 2009 rating decision, the RO concluded that there was no 
CUE in the June 1988 rating decision.  

Following the June 1988 rating decision, the Veteran did not 
submit any claim seeking to reopen the claim for service 
connection for a low back disability until March 5, 2008.  By a 
May 2008 rating decision, the RO granted service connection for a 
low back disability, characterized as a chronic back condition 
with degenerative changes, effective from March 5, 2008, the date 
of receipt of the Veteran's reopened claim.  The RO primarily 
based its decision on a VA medical statement from D.H., M.D., 
dated in February 2008, in which the VA physician linked the 
Veteran's currently diagnosed degenerative disc disease of the 
lumbar spine to an in-service back injury.   

In this case, the Veteran contends that an effective date of 
October 19, 1987, the date of his original claim, should be 
granted.  While the Board recognizes the Veteran's contentions, 
under governing law, the effective date of service connection for 
a claim reopened after a final disallowance is the date of 
receipt of the claim.  See 38 C.F.R. § 3.400 (2009).  The Court 
held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that 
"[t]he statutory framework simply does not allow for the Board 
to reach back to the date of the original claim as a possible 
effective date for an award of ... benefits that is predicated 
upon a reopened claim."  The Court stated that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective date 
if the claim is later reopened.  Id. at 248.  Thus, because the 
June 1988 rating decision is final, the Board may not assign an 
effective date of October 19, 1987.  

As noted above, the Veteran's claim to reopen was received on 
March 5, 2008, and that is the date as of which the RO has 
granted service connection for a low back disability.  Thus, the 
assigned effective date of March 5, 2008, is the date of receipt 
of the Veteran's reopened claim.  There is no indication in the 
file, or any allegation from the Veteran, that any formal or 
informal claim was filed between the RO's denial in June 1988, 
and the reopened claim in March 2008.  Therefore, the Board must 
find that the Veteran does not meet the criteria for establishing 
an effective date prior to March 5, 2008, for the grant of 
service connection for a low back disability.  There is no doubt 
of material facts to be resolved in the Veteran's favor. 38 
U.S.C.A. § 5107(b).  Rather, based upon the undisputed facts of 
record, the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 5, 2008, for 
the grant of service connection for a low back disability is 
denied.   


REMAND

Secondary service connection may be granted where disability is 
proximately due to or the result of already service- connected 
disability.  38 C.F.R. § 3.310. Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice- connected 
disorder by service- connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen and adds 
language that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In this case, the Veteran contends that he has a shortened right 
leg that is causally related to his service-connected low back 
disability.  He maintains that in 1976, he was diagnosed with a 
shortened right leg and was given a wedge for his shoe to even 
out his legs and prevent an altered gait.  According to the 
Veteran, his shortened right leg was caused and/or aggravated by 
his service-connected low back disability.  In support of his 
claim, he submitted a private medical statement from C.M.S., 
D.C., dated in July 2008.  In the statement, Dr. S. indicated 
that he had been providing the Veteran chiropractic treatment 
since June 2002.  Dr. S. reported that the Veteran initially 
complained of low back/hip pain.  According to Dr. S., the 
Veteran wore a heel lift for a short right leg.  Dr. S. stated 
that he could confirm a functional short right leg which was 
associated with low back and/or hip pain.  

In light of the above, although Dr. S. indicated that the 
Veteran's short right leg was "associated" with low back and/or 
hip pain, he did not specifically conclude that the Veteran's 
short right leg was caused or aggravated by the Veteran's 
service-connected low back disability, characterized as a chronic 
back condition with degenerative changes.  Thus, in March 2009, 
the Veteran underwent a VA examination.  The physical examination 
showed that the Veteran's right leg measured 35 inches and his 
left leg measured 35.5 inches.  Following the physical 
examination, the examiner diagnosed the Veteran with degenerative 
changes of the lumbar spine.  The examiner also reported that the 
Veteran had a very slight shorten right leg condition with medial 
joint line tenderness which was consistent with meniscus tear.  
In this regard, the examiner opined that it was less likely as 
not (less than 50/50 probability) that the Veteran's shortened 
right leg was caused by or a result of his service-connected low 
back disability, diagnosed as degenerative disc disease of the 
lumbar spine.  According to the examiner, usually pains, limping, 
and problems with legs and knees were more the cause of lower 
back problems.      

Upon a review of the March 2009 VA examination report, the Board 
recognizes that the examiner concluded that the Veteran's 
shortened right leg was not caused by his service-connected low 
back disability.  However, the Board notes that the examiner did 
not address the other pertinent question of whether the Veteran's 
shortened right leg was aggravated by his service-connected low 
back disability.  Thus, in view of the foregoing facts and 
applicable law, the Board finds that a new VA examination, as 
specified in greater detail below, should be performed.  See 38 
C.F.R. § 3.159.

With respect to the Veteran's increased rating claim, the Board 
notes that separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  In the instant case, VA Medical Center 
(VAMC) outpatient treatment records show that in March 2008, the 
Veteran was treated for complaints of back pain which 
occasionally radiated to the back of his right thigh.  The 
diagnosis was degenerative disc disease at L5-S1, with transient 
sciatica.  In addition, in the Veteran's March 2008 VA 
examination, the Veteran stated that his low back pain would 
radiate down his right thigh and leg.  Following the physical 
examination, the examiner stated that the Veteran had active 
radicular pain from his degenerative disc disease.     

In regard to the Veteran's complaints of radiating pain, the 
Board observes that the RO has not yet considered whether the 
Veteran's neurological symptoms are related to his service-
connected low back disability.  Thus, consideration of separate 
compensable ratings for any nerve damage present is indicated as 
part of the higher rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA 
orthopedic examination to ascertain the 
etiology of the Veteran's shortened right 
leg, and a VA orthopedic/neurological 
examination to determine the current severity 
of his low back disability, to include any 
neurological manifestations affecting either 
lower extremity.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  The examiner must 
specifically review the March 2008 and March 
2009 VA examination reports and the July 2008 
private medical statement from Dr. C.M.S.    

With respect to the Veteran's shortened 
right leg, after a review of the examination 
findings and the entire evidence of record, 
the examiner must answer the following 
question:    

Is it at least as likely as not (50 percent 
or greater probability) that the currently 
diagnosed shortened right leg was caused or 
aggravated by the Veteran's service-
connected low back disability, 
characterized as chronic low back condition 
with degenerative changes?

If the Veteran's shortened right leg was 
aggravated by his service-connected low back 
disability, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to the approximate baseline level 
of severity of the nonservice-connected 
shortened right leg (e.g., slight, moderate) 
before the onset of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms.   

With respect to the Veteran's service-
connected low back disability, the 
examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings.  Specifically, the examiner should 
perform full range of motion studies of the 
thoracolumbar spine. Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and the examiner should identify and 
state at what point pain begins and ends.  
The examiner should address whether and to 
what extent there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
limits functional ability during flare-ups or 
with activity.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion, and/or no limitation of 
function, such facts must be noted in the 
report.  

The examiner should determine the nature, 
extent, and severity of any associated nerve 
impairment (e.g., radiculopathy) that may be 
present.  If there is such impairment, the 
examiner should determine which specific 
nerve groups are involved with the 
radiculopathy, and characterize the overall 
neurological impairment in each lower 
extremity as mild, moderate, moderately 
severe, or severe.

The examiner should also determine whether, 
and if so to what extent, the Veteran has 
experienced incapacitating episodes of 
intervertebral disc syndrome due to his 
service-connected low back disability.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician.

A complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  In regard to the Veteran's service-
connected low back disability, consideration 
should be given to the assignment of separate 
ratings for associated neurological 
abnormalities, to include radiculopathy of 
either lower extremity, if found.  See 
Esteban, 6 Vet. App. at 259.  If any claim 
remains denied or not granted to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response. Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


